       Case 2:05-cr-00034-MCE Document 438 Filed 12/22/20 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     LINDA CHANEY
6
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                  )   Case No. 2:05-cr-00034-MCE
10                                               )
                      Plaintiff,                 )
11                                               )   ORDER TO FILE EXHIBIT E TO MOTION
              vs.                                )   FOR COMPASSIONATE RELEASE UNDER
12                                               )   SEAL
      LINDA CHANEY,                              )
13                                               )
                      Defendant.                 )
14                                               )
                                                 )
15
16           IT IS HEREBY ORDERED that the Request to Seal the medical records and release
17   plan in Ms. Chaney’s case be granted so that the private medical information is not available on
18   the public docket. The Exhibits are to be provided to the Court and opposing counsel.
19           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
20   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that,
21   for the reasons stated in Defendant’s Request, sealing Defendant’s exhibits serves a compelling
22   interest. The Court further finds that, in the absence of closure, the compelling interests
23   identified by Defendant would be harmed. In light of the public filing of its Notice to Seal, the
24   Court further finds that there are no additional alternatives to sealing Defendant’s exhibits that
25   would adequately protect the compelling interests identified by Defendant.
26   ///
27   ///
28
     Order to Seal Documents                          -1-
      Case 2:05-cr-00034-MCE Document 438 Filed 12/22/20 Page 2 of 2



1            These documents shall remain under seal until further Order of the Court.
2            IT IS SO ORDERED.
3    Dated: December 22, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Seal Documents                        -2-
